Citation Nr: 1128853	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-35 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a right knee disability.  

3.  Entitlement to service connection for a low back disability, to include as secondary to right a knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the claim for service connection for a right knee disability and remanded the remaining claims in the instant appeal in January 2009.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  Appropriate action was taken to obtain clinical records from 1971 to 1986 from the Northport, Long Island, New York and New York, New York VA medical facility; from 1986 to 2002 from the Washington D.C. VA medical facility; and all available records from the Lake City, Florida VA medical facility.  Moreover, the Veteran underwent a VA knee examination in June 2010.  

The Veteran appeared at an August 2008 hearing before the Board at the RO.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's current right knee disability was not shown until many years after service and is not causally related to service.

2.  A bilateral hip disability was not manifested during service, and any current bilateral hip disability is not shown to be causally or etiologically related to service or to a service connected disability.

3.  A low back disability was not manifested during service, and any current low back disability is not shown to be causally or etiologically related to service or to a service connected disability.


CONCLUSIONS OF LAW

1.  A current right knee disability was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A bilateral hip disability was not incurred in or aggravated by active service, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  A low back disability was not incurred in or aggravated by active service, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in September 2006.  The Veteran was notified of the evidence needed to substantiate his claims for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Information relevant to secondary service connection was also provided.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, degree of disability assignable and effective date of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records have been obtained and associated with the claims file.  

Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  Records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.

A September 2006 letter in reply to a request for private treatment records from Dr. R.G. reflects that Dr. R.G. did not have any relevant treatment records.  A February 2007 letter from North Shore Orthopedic Surgery and Sports Medicine, P.C., reflects that the Veteran's records were destroyed.  July 2010 VA memos reflect formal findings of unavailability for treatment records from the Northport/Long Island, New York, Washington DC, and New York, New York VA medical centers (VAMCs).  The Washington, DC VAMC records were requested in March 2009.  There was a telephone follow-up in August 2009 regarding the Northport, Long Island, New York, Washington, DC, and New York, New York VAMCs records.  A follow-up records request was faxed in August 2009 regarding the Northport, Long Island, New York, Washington, DC, and New York, New York VAMCs records.  A negative response from Northport, Long Island, New York VAMC was received in September 2009 stating that they had no records for the stated time period in their possession; a letter notifying the Veteran of the negative response was sent in 2009.  In October 2009, the Veteran called and stated that he had no further evidence to submit.  There was a follow-up via telephone to the Washington, DC, and New York, New York VAMCs in December 2009.  Follow-up records requests for the Washington, DC and New York VAMC records were faxed in December 2009.  A letter notifying the Veteran of the request for the Washington, DC, and New York VAMC records was sent in December 2009.  A negative response from the New York, New York VAMC was received in January 2010 stating that they had no records for the stated time period in their possession.  Follow-up records requests for the Washington, DC VAMC records were faxed in April 2010.  A negative response from the Washington, DC VAMC was received in June 2010 stating that they had no records for the stated time period in their possession.  Given the unsuccessful attempts, evident from the record, by VA to obtain these records, the Board finds that additional attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1), (c)(2) and (c)(3).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded VA examinations pertaining to his claim for service connection for a right knee disability in June 1986 and June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2010 VA examination and opinion obtained in this case is adequate, as the opinion is predicated on a reading of pertinent medical records and is responsive to the medical questions raised in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the right knee issue has been met.  See 38 C.F.R. § 3.159(c) (4) (2010).  The June 2010 examination and opinion is thorough and supported by the record.  The examination and opinion noted above is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not been afforded VA examinations in conjunction with his bilateral hip and low back claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For these issues, there is no persuasive indication of incurrence in service and the evidence as it stands is sufficient in order to render a decision.  Consequently, an examination is not in order.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Factual Background

The Veteran seeks service connection for a right knee disability, which he attributes to injuries during service.  

A service Report of Medical Examination dated in October 1965 for induction purposes reflects that the Veteran's lower extremities were clinically evaluated as normal.  A Report of Medical History dated in October 1965 for induction purposes reflects that the Veteran checked the 'no' box for "trick" or locked knee.  In June 1966, the Veteran was assessed with a right knee abrasion.  A Report of Medical Examination dated in September 1967 for separation purposes reflects that the Veteran's lower extremities and spine were clinically evaluated as normal.  A Report of Medical History dated in September 1967 for separation purposes reflects that the Veteran checked the 'no' box for "trick" or locked knee; arthritis or rheumatism; and bone, joint or other deformity.    

A June 1986 VA examination report reflects that the Veteran reported a right knee injury in 1967.  He had right knee complaints, including that the knee gave out at times, with pain and numbness.  He reported that he had difficulty walking long distances and sometimes short distances.  When stooping, the knee hurt after a short period of time.  With kneeling, the knee hurt. There were no complaints or findings relative to the hips or spine.  The VA examination report showed normal findings on an x-ray.  The diagnosis was no orthopedic condition of the right knee found.  

Private medical records dated in May 1988 indicate that the onset of the Veteran's low back disability was November 1981 due to an employment injury.  

A private medical statement dated in August 1990 shows that the Veteran had a history of a work injury in November 1981 for which he received Worker's Compensation.  He was seen by Dr. AZ in August 1990 with a chief complaint of back and right leg pain.  The Veteran dated his back problem to November 1981 when he sustained a work injury.  At that time, he lifted a heavy box and noted the immediate onset of sharp back pain which radiated to the right leg.  He was treated conservatively but failed to improve; ultimately in 1985, he was underwent myelography from which there was a diagnosis of spondylolysis.  History of past health was noted to be not contributory.  The diagnosis was spondylolisthesis with radiculopathy.  

 SSA records indicate that the Veteran had not engaged in substantial gainful activity since September 1985 due to back disorders.  There was no reference to right knee or hip disorders as causing disability nor is there a reference to military service.      

A private letter from Mid-Suffolk Neurosurgical Associates, P.C., dated in August 1990 reflects that the Veteran reported right leg pain.  

A private letter dated in September 1990 from C J. B., M.D., F.A.C.S., reflects that the Veteran was treated for right lower extremity pain.  

A May 1995 letter from C J. B., M.D., F.A.C.S., reflects that the Veteran occasionally had discomfort in the right lower extremity.  

VA outpatient treatment records dated in August 2006 reflect that the Veteran was assessed with right knee pain.  In the "History of Present Illness," a "knee injury service connected in 67" was noted.  The assessments included low back pain, right knee pain, and right hip pain.   

September 2007 to January 2008 records from Neurotech show various treatment for right knee pain with an assessment of degenerative joint disease in September 2007, April 2008 and July 2008.  

The Veteran testified at the August 2008 Board hearing that he hurt his right knee in service and started receiving treatment at the New York VA facility in 1971.  

A September 2008 letter from the Veteran's VA primary care physician reflects that she has been treating the Veteran for right knee pain. 

The Veteran underwent another VA examination in June 2010.  He reported that he injured his knee during a fall in service.  He stated that he continued to have right knee pain, and this continued after service.  

Following physical examination, the examiner diagnosed minimal degenerative joint disease of the right knee.  A more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner opined that the Veteran's right knee condition is not caused by or a result of his military service.  The examiner reasoned that the injury to the right knee in service was an abrasion and there is absolutely no evidence of an intrinsic joint problem in service or in the years following separation.  The examiner stated that "There is absolutely no way that what I am seeing today has any relationship to his injury in service in 1966."  The examiner opined that a nexus could not be made.  The examiner based this opinion on review of the medical records, medical literature, and clinical experience.  The examiner noted that the Veteran's subjective complaints during the examination appeared out of proportion to objective examination findings.  


Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, some chronic diseases, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service- connected disease or injury.   38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

During the pendency of this appeal, VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (now codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service- connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Right Knee

The evidence confirms that the Veteran has a right knee disability, currently identified as minimal degenerative joint disease (DJD) of the right knee. 

The Veteran has contended in sworn oral testimony as well as in writing that he injured his right knee during service when he slid downhill on flint rocks.  He recalls that the only way that he could stop sliding on his knees was to rollover off his knees, with his back and hips ending up against concrete curbing.  At his hearing, the Veteran stated that he was on light duty for 6 weeks following his incident, and there was no treatment for the hips or back at the time.  Hearing transcript (T.), 3-4, 6.   

Despite the Veteran's contentions otherwise, there is no persuasive evidence to support a finding that his right knee disability is etiologically related to service or any incident therein.  The Board notes that the Veteran injured his right knee in service in 1966.  However, the Veteran's lower extremities were clinically evaluated as normal upon separation from service.  The clinically normal findings are significant in that it demonstrates that trained military medical personnel were of the opinion that no right knee disability was present at that time.  The Board views the examination report as competent evidence that there was no right knee disability at that time.  Also of significance is the fact that, upon separation from service, the Veteran reported no right knee complaints and checked the 'no' box for "trick" or locked knee.  This suggests that the Veteran himself did not believe that he had any ongoing right knee problem at that time.  As such, the Board is not persuaded that a chronic right knee disability began in service.  38 C.F.R. § 3.303.

Next, the record does not show pertinent complaints or medical treatment for a number of years after discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, the Board finds that the lack of any evidence of continuing right knee disability for many years between the period of active duty and the evidence showing treatment for right knee disability is itself evidence which tends to show that no right knee disability was incurred as a result of service.  

The first post service evidence in June 1986, about 19 years after service, was a VA examination in which the examiner was fully aware of the Veteran's report of knee problems.  Significantly, the examiner concluded that there was no orthopedic disability of the right knee.  This initial absence of findings also belies the Veteran's current claim that a disability began during service and continued from that time.     

Moreover, the Board believes it significant that the June 2010 VA examiner opined that a right knee disability was not etiologically related to service.  This opinion was based on examination of the Veteran and review of the claims file, and the examiner provided a well-reasoned rationale.  The Board believes it is entitled to considerable weight and is competent evidence regarding causation of the disability at issue.  Moreover, it is consistent with, and fully supported by, the examiner's report of clinically normal lower extremities at separation.  

The Veteran is certainly competent to report symptoms such as pain, which are easily recognizable symptoms that come through senses; however, as a lay person, the Veteran is not competent to offer an opinion on a matter clearly requiring medical expertise, such as opining that his right knee disability (minimal DJD) is etiologically related to service or any service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether current right knee disability is related to certain claimed events in service, or otherwise to service ending many years prior to the first post-service evidence of such disability is not a matter susceptible to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

DJD is not a simple medical condition under Jandreau.  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish an association between the claimed disability and either his military service or a service-connected condition, and the Board assigns greater probative weight to the opinions of the VA examiner.

In this case, the Board concludes that the Veteran's assertion of continued symptomatology since active service, while competent, is not credible.  At separation from service, the Veteran did not report any right knee problems.  The Board finds it reasonable to assume that he would have reported knee problems at that time if he was in fact experiencing such problems.  The service treatment records show that he sought treatment in 1966 for a right knee abrasion, but after July 1966, there were no further problems during service, thereby showing that a chronic problem did not result.  Rather, although he sought medical care many times thereafter until service separation, there was no further complaint or report pertinent to the right knee.  This evidence lessens the Veteran's credibility that symptoms continued during service.  His in-service history of symptoms at the time of service separation shows that when given the opportunity to report knee problems, the Veteran himself indicated that there were no problems.  This is significant since he expressly did report other problems at the time.  As such, this contemporaneous statement during service belies the current contentions of chronic problems continuing since service.  As a result, this overall evidence diminishes the credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record).  

Otherwise, his current assertions with regard to continuity are inconsistent with the other evidence of record which showed no pertinent complaints over many years.  The Board also believes it reasonable to assume that he would have filed a claim sooner  - for example, prior to his initial claim in 1986, about 19 years after service - if he in fact believed that he had been suffering from a right knee disability since service.  This further diminishes the Veteran's credibility as to a continuity of symptomatology since service.  In sum, his contention of pertinent symptomatology since service is inconsistent with the totality of the other evidence of record and cannot be deemed credible.  

 The Board recognizes that a VA treatment record in August 2006 includes a reference in the 'history' portion of the document that "knee injury service connected in 67."  The Board does not find this to be probative evidence of service connection.  Rather, the examiner appears to have recorded this information as background, not for opinion purposes.  In the subsequent assessment, there is no further statement as to nexus or etiology.  As such, this record has no probative value as to the issue of service connection.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence").  

The weight of the evidence is consequently against the Veteran's claim.  38 C.F.R. § 3.102.  Accordingly, service connection must be denied.

Bilateral Hip and Low Back 

The Veteran also has claimed entitlement to service connection for a bilateral hip and low back disability, to include as secondary to a right knee disability.  The Board has found that service connection for a right knee disability is not warranted.  As such, any secondary service connection claims must necessarily fail.  

Moreover, the Veteran was not found to have a bilateral hip or low back disability during active service, nor were there any complaints at the time.  In August 2008, the Veteran testified that he never made such complaints during service.  This is persuasive evidence that these disabilities did not have an onset in service.  Similarly, the initial VA examination in 1986, 19 years following service, also did not disclose any pertinent complaints or findings of the hip or spine.  This is evidence that does not indicate that presence of a disability that is caused or related to service.  

The first findings of a back disability are documented in conjunction with a work-related injury.  The accompanying reports do not implicate military service.  This evidence is against the claim.  

As such, to the extent that the Veteran now claims that a back disability and hip disability began during service, the Board finds the current allegations lack credibility in the face of these prior multiple reports.  During service, the Veteran did not report any spine or hip problems.  Following service, the closest evidence proximate to service again reflects no reports from the Veteran regarding spine or hip problems until a nonservice-related injury.  In addition, the medical evidence otherwise fails to show findings until many years after service, with no indication of a link to service.  The medical evidence does not tend to link the post service back and hip disabilities to military service as opposed to nonservice-connected causes.     

Accordingly, the Board also finds that service connection for a bilateral hip and low back disability, each including as secondary to a right knee disability, is not warranted.  38 C.F.R. §§ 3.303, 3.310.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right knee disability is denied.

Service connection for a bilateral hip disability, to include as secondary to a right knee disability, is denied.  

Service connection for a low back disability, to include as secondary to a right knee disability, is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


